186 Ga. App. 765 (1988)
368 S.E.2d 547
WALKER
v.
THE STATE.
76158.
Court of Appeals of Georgia.
Decided April 4, 1988.
Edward F. Hurley, for appellant.
David L. Lomenick, Jr., District Attorney, Susan R. Sarratt, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
John Lewis Walker was convicted of violating the Georgia Controlled Substances Act and appeals contending that he was denied his right to a thorough and sifting cross-examination of the sheriff and that the trial court erred in admitting his confession into evidence.
1. The sheriff testified that the salary costs and expenses of undercover agents were borne by the GBI and that the Chattooga County Sheriff's Department is responsible for the expenses of the confidential informant. On cross-examination he testified as to the cost to the county and the state for the undercover operation, but when defense counsel asked where the agent was housed and the cost of his hotel expenses, the State objected on the basis that the place the agent stayed was confidential and the cost was immaterial.
"`[T]he scope of cross-examination lies largely within the discretion of the trial court. It will not be disturbed by this court unless it is *766 shown there has been an abuse of that discretion. [Cit.]'" Mullins v. State, 157 Ga. App. 204, 207 (276 SE2d 877) (1981). Dill v. State, 222 Ga. 793 (152 SE2d 741) (1966). As the testimony sought by the defendant was irrelevant, the trial court did not abuse its discretion by sustaining the State's objection. This enumeration is without merit.
2. A GBI agent advised appellant of his constitutional rights at the sheriff's office shortly after his arrest. He indicated that he understood his rights after having the opportunity to read the waiver form. He then made a statement to the officer that he may have sold marijuana, but he did not remember selling anything to Agent DeLoach.
A trial court's findings as to factual determinations and credibility relating to the admissibility of a confession will withstand attack on appeal unless they are clearly erroneous. Gates v. State, 244 Ga. 587, 590 (261 SE2d 349) (1979). We find no error.
Judgment affirmed. Carley and Sognier, JJ., concur.